

	

		II

		109th CONGRESS

		1st Session

		S. 379

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2005

			Ms. Mikulski (for

			 herself, Mr. Sarbanes,

			 Mr. Durbin, and Mr. Obama) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Health, Education, Labor, and Pensions

		

		A BILL

		To build capacity at community colleges in order to meet

		  increased demand for community college education while maintaining the

		  affordable tuition rates and the open-door policy that are the hallmarks of the

		  community college system.

	

	

		

			1.

			Community college capacity-building grant program

			Title III of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1051 et seq.) is amended—

			

				(1)

				by redesignating part F as part G; and

			

				(2)

				by inserting after part E the following:

				

					

						F

						Community colleges

						

							371.

							Community college capacity-building grant program

							

								(a)

								Program authorized

								

									(1)

									In general

									From amounts appropriated under section 399(a)(6) for a fiscal

				year, the Secretary shall award grants to eligible entities, on a competitive

				basis, for the purpose of building capacity at community colleges to meet the

				increased demand for community colleges while maintaining the affordable

				tuition rates and the open-door policy that are the hallmarks of the community

				college system.

								

									(2)

									Duration

									Grants awarded under this section shall be for a period not to

				exceed 3 years.

								

								(b)

								Definitions

								In this section:

								

									(1)

									Community college

									The term community college means a public

				institution of higher education (as defined in section 101(a)) whose highest

				degree awarded is predominantly the associate degree.

								

									(2)

									Eligible entity

									The term eligible entity means a community

				college, or a consortium of 2 or more community colleges, that demonstrates

				capacity challenges at not less than 1 of the community colleges in the

				eligible entity, such as—

									

										(A)

										an identified workforce shortage in the community served by the

				community college that will be addressed by increased enrollment at the

				community college;

									

										(B)

										a wait list for a class or for a degree or a certificate

				program;

									

										(C)

										a faculty shortage;

									

										(D)

										a significant enrollment growth;

									

										(E)

										a significant projected enrollment growth;

									

										(F)

										an increase in the student-faculty ratio;

									

										(G)

										a shortage of laboratory space or equipment;

									

										(H)

										a shortage of computer equipment and technology;

									

										(I)

										out-of-date computer equipment and technology;

									

										(J)

										a decrease in State or county funding or a related budget

				shortfall; or

									

										(K)

										another demonstrated capacity shortfall.

									

								(c)

								Application

								Each eligible entity desiring a grant under this section shall

				submit an application to the Secretary at such time, in such manner, and

				accompanied by such information as the Secretary may reasonably require by

				regulation.

							

								(d)

								Award basis

								In awarding grants under subsection (a), the Secretary shall

				take into consideration—

								

									(1)

									the relative need for assistance under this section of the

				community colleges;

								

									(2)

									the probable impact and overall quality of the proposed

				activities on the capacity problem of the community college;

								

									(3)

									providing an equitable geographic distribution of grant funds

				under this section throughout the United States and among urban, suburban, and

				rural areas of the United States; and

								

									(4)

									providing an equitable distribution among small, medium, and

				large community colleges.

								

								(e)

								Use of funds

								Grant funds provided under subsection (a) may be used for

				activities that expand community college capacity, including—

								

									(1)

									the construction, maintenance, renovation, and improvement of

				classroom, library, laboratory, and other instructional facilities;

								

									(2)

									the purchase, rental, or lease of scientific or laboratory

				equipment for educational purposes, including instructional research

				purposes;

								

									(3)

									the development, improvement, or expansion of

				technology;

								

									(4)

									preparation and professional development of faculty;

								

									(5)

									recruitment, hiring, and retention of faculty;

								

									(6)

									curriculum development and academic instruction;

								

									(7)

									the purchase of library books, periodicals, and other

				educational materials, including telecommunications program material;

								

									(8)

									the joint use of facilities, such as laboratories and

				libraries; or

								

									(9)

									the development of partnerships with local businesses to

				increase community college capacity.

								

							372.

							Applicability

							The provisions of part G

				(other than section 399) shall not apply to this part.

						.

			

			2.

			Authorization of appropriations

			Section 399(a) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1068h(a)) is amended by adding at the end the following:

			

				(6)Part

				FThere are authorized to be

				appropriated to carry out part F, $500,000,000 for fiscal year 2006, and such

				sums as may be necessary for each of the 4 succeeding fiscal years.

				.

		

